NUMBER 13-07-00216-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JASON THOMAS BECK,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas


                          MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Vela
                Memorandum Opinion by Justice Rodriguez

       Appellant, Jason Thomas Beck, challenges the trial court's revocation of community

supervision.   By one issue, appellant contends that the evidence submitted at the

revocation hearing was insufficient to support the trial court's findings. We affirm.
                                                 I. Background

        Appellant pleaded guilty to the offense of intoxication assault,1 and the trial court

assessed punishment of confinement in the Institutional Division of the Texas Department

of Criminal Justice for eight years, a $2,000 fine, court costs, and suspension of appellant's

driver's license for a period of two years. Pursuant to a plea agreement, the trial court

suspended the imposition of the sentence of confinement and placed appellant on

community supervision for a term of eight years. The State filed a motion to revoke

alleging that appellant violated several conditions of community supervision. At the hearing

on the motion, appellant pleaded "true" to the following allegations: (1) use of marijuana;

(2) failure to avoid operating any vehicle without a deep-lung-breath-analysis mechanism

device; (3) failure to abide by a 10:00 p.m. curfew; (4) failure to pay past due court costs;

(5) failure to pay past due supervisory fees; (6) failure to pay past due restitution; (7) failure

to complete twelve hours of community service restitution monthly; and (8) failure to pay

the local Crime Stoppers Program.                    Appellant pleaded "not true" to the remaining

allegations, which included driving while intoxicated, driving without a license, and failing

to submit to any requested test for alcohol or other drugs and to a breath test for alcohol

and urinalysis immediately upon arrest for any offense or upon request by a supervision

officer. The trial court revoked appellant's community supervision after finding that he

violated all but one of the conditions of community supervision.2 Appellant challenges only

the sufficiency of the evidence to support the trial court's finding that he committed the new

offense of driving while intoxicated.


        1
            See T EX . P EN AL C OD E A N N . § 49.07 (Vernon Supp. 2007).

        2
         The trial court did not find that appellant failed to subm it to any requested test for alcohol or other
drugs and subm it to a breath test for alcohol and urinalysis im m ediately upon arrest for any offense and upon
request of a supervision officer.
                                                          2
                                   II. Standard of Review

       When reviewing a trial court's revocation of community supervision, we apply an

abuse of discretion standard of review. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983); McDonald v.

State, 608 S.W.2d 192, 199 (Tex. Crim. App. 1980). A plea of "true," standing alone, is

sufficient to support the revocation of community supervision. Cole v. State, 578 S.W.2d
127, 128 (Tex. Crim. App. 1979); Jones v. State, 112 S.W.3d 266, 268 (Tex. App.–Corpus

Christi, 2003 no pet.); Rivera v. State, 688 S.W.2d 659, 660 (Tex. App.–Corpus Christi

1985, no pet.).

       In this case, appellant pleaded true to eight of the State's allegations that he violated

conditions of community supervision. We find that appellant's pleas of true to these

violations are sufficient to support the trial court's finding. Cole, 578 S.W.2d at 128; Jones,
112 S.W.3d at 268; Rivera, 688 S.W.2d at 660. Therefore, we conclude that the trial court

did not abuse its discretion when it revoked appellant's community supervision. Rickels,
202 S.W.3d at 763; Jackson, 645 S.W.2d at 305; McDonald, 608 S.W.2d at 199. We

overrule appellant's sole issue.

                                       III. Conclusion

       We affirm the trial court's judgment.



                                                          NELDA V. RODRIGUEZ
                                                          Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 8th day of May, 2008.


                                               3